Case: 21-11151     Document: 00516331774         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 24, 2022
                                  No. 21-11151
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Justin Cornelius Harris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-482-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Justin Cornelius Harris appeals the sentence imposed pursuant to his
   guilty plea for felon in possession of a firearm. He argues that his sentence
   was erroneously enhanced pursuant to U.S.S.G. § 4B1.2(a)(2) based on a
   determination that his prior Texas conviction for robbery by injury under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11151      Document: 00516331774            Page: 2    Date Filed: 05/24/2022




                                      No. 21-11151


   Texas Penal Code § 29.02(a)(1) was a crime of violence. He concedes
   however, that the issue is foreclosed by United States v. Adair, 16 F.4th 469,
   470 (5th Cir. 2021), cert. denied, 142 S. Ct. 1215 (2022), and he raised it solely
   to preserve its further review by the Supreme Court. The Government has
   moved, unopposed, for summary affirmance and, in the alternative, for an
   extension of time to file a merits brief.
          Adair indeed held that Texas robbery qualifies as a crime of violence
   under § 4B1.2(a)(2). Id. Because the Government’s position “is clearly right
   as a matter of law so that there can be no substantial question as to the
   outcome of the case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969), the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                           2